Title: To James Madison from John Appleton, 18 April 1802 (Abstract)
From: Appleton, John
To: Madison, James


18 April 1802, Philadelphia. Acknowledges JM’s letter of 8 Apr. [not found] enclosing his commission as U.S. commercial agent at Calais. Transmits his bond. “When at Washington I was led to expect by the President, that in case of vacancy at Dunkerque, it woud be annexed to my Department; if such an event shoud take place, will you allow me Sir to solicit your influence.… The two Ports of Dunkerque & Calais being so contiguous I coud attend to both, and the Commercial advantages of the former, woud remunerate for the unprofitable services I shall be called upon to perform at the latter.” Proposes to embark at the first opportunity for France.
 

   
   RC (DNA: RG 59, CD, Leghorn, vol. 1). 2 pp.



   
   John Appleton (1758–1829) was the son of Boston merchant Nathaniel Appleton and the brother of U.S. consul at Leghorn Thomas Appleton. He was confirmed as commercial agent at Calais by the Senate on 9 Feb. 1802 (L. H. Butterfield et al., eds., Adams Family Correspondence [4 vols. to date; Cambridge, Mass., 1963—], 3:390 n. 1; Boyd, Papers of Jefferson, 14:60; Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:406, 407).



   
   A full transcription of this document has been added to the digital edition.

